               Case 1:17-cv-00365-DAE Document 352 Filed 05/08/20 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UMG Recordings, Inc., et al.                 §
                                             §
      Plaintiffs,                            §    NO: AU:17-CV-00365-DAE
vs.                                          §
                                             §
Grande Communications Networks               §
LLC, et al.                                  §
                                             §
      Defendants.

                      AMENDED ORDER RESETTING JURY TRIAL
                          AND RELATED DEADLINES
          It is hereby ORDERED that the above entitled and numbered case is reset for Jury
Selection and Trial in Courtroom 1, on the First Floor of the United States Courthouse,
501 West Fifth Street, Austin, TX, on Tuesday, September 15, 2020 at 09:00 AM.
          If required, a Final Pretrial Conference will be set by separate order.
          With the parties' consent, this matter is referred to the U.S. Magistrate Judge
Austin for the limited purpose of jury selection. U.S. Magistrate Judge Austin will issue a
separate order setting jury selection and jury selection deadline. All matters related to the
jury selection are hereby REFERRED to U.S. Magistrate Judge Austin.


Pretrial Submissions
         Pursuant to Local Rule 16(e), the Court ORDERS all parties to serve and file the
following information by the close of business Tuesday, August 18, 2020:

             (1) A list of questions the party desires the court to ask prospective jurors.
             (2) A statement of the party’s claims or defenses to be used by the court in
conducting voir dire. The statement shall be no longer than one-half page with type
           Case 1:17-cv-00365-DAE Document 352 Filed 05/08/20 Page 2 of 3


double-spaced.
          (3) A list of stipulated facts.
          (4) An appropriate identification of each exhibit as specified in this rule
(except those to be used for impeachment only), separately identifying those that the
party expects to offer and those that the party may offer if the need arises.
          (5) The name and, if not previously provided, the address and telephone
number of each witness (except those to be used for impeachment only), separately
identifying those whom the party expects to present and those whom the party may call if
the need arises.
          (6) The name of those witnesses whose testimony is expected to be presented
by means of a deposition and designation by reference to page and line of the testimony
to be offered (except those to be used for impeachment only) and, if not taken
stenographically, a transcript of the pertinent portions of the deposition testimony.
          (7) Proposed jury instructions and verdict forms. The parties are ORDERED
to meet and confer and submit a joint proposed set of jury instructions. Any jury
instructions to which both parties do not agree must be submitted separately with
appropriate citations to the law supporting those instructions. Joint jury instructions
shall be submitted in complete format as they would appear when submitted to the jury.
For trials expecting to last longer than one week or complex in nature, counsel may
submit their joint jury instructions towards the end of the trial. However, counsel must
request permission from the Court to submit this pretrial item past the deadline.
           (8) An estimate of the probable length of trial.


Objections to Pretrial Submissions
          Pursuant to Local Rule 16(f), the Court also ORDERS both parties to serve
and file the following information by close of business on Thursday, August 20, 2020:
           Case 1:17-cv-00365-DAE Document 352 Filed 05/08/20 Page 3 of 3


          (1) A list disclosing any objections to the use under Rule 32(a) of deposition
testimony designated by the other party.
         (2) A list disclosing any objection, together with the grounds therefore, that
may be made to the admissibility of any exhibits. Objections not so disclosed, other than
objections under Federal Rules of Evidence 402 and 403 shall be deemed waived unless
excused by the court for good cause shown.
       IT IS SO ORDERED.
       DATED: San Antonio, Texas May 08, 2020.




                                           ______________________________
                                           DAVID A. EZRA
                                           SENIOR U.S. DISTRICT JUDGE
